Case 2:18-cv-10255-SJO-MRW Document 55-3 Filed 08/01/19 Page 1of2 Page ID #:667

KOBRE & KIM ip

800 THIRD AVENUE
NEW YORK, NEW YORK 10022

NEW YORK
WWW. KOBREKIM.COM

HONG KONG
LONDON

SEOUL
SHANGHAI

TEL AVIV

MIAMI

SAN FRANCISCO
WASHINGTON DC
BYI

CAYMAN ISLANDS

TEL +1 212 488 1200

July 24, 2019

BY E-MAIL

Daniel 8. Schecter, Esq.
Latham & Watkins LLP

355 South Grand Avenue
Suite 100

Los Angeles, California 90071

Re: Demand for Payment of Final Judgment
Shanghai Lan Cai Asset Management Co, Ltd. v. Jia, Case No. 18-cv-10255
(C.D. Cal.)

Dear Mr. Schecter:

As you know, Kobre & Kim LLP represents Shanghai Lan Cai Asset Management Co, Ltd.
(“SLC”) in its efforts to enforce an arbitration award (the “Final Award”) handed down by a
Beijing-seated tribunal on January 22, 2018. The Final Award has now been confirmed by the
United States District Court for the Central District of California, which entered judgment against
your client in the amount of RMB 83,337,726.91, plus post-judgment interest under 28 U.S.C. §
1961.

This judgment was issued over three months ago. Since then, your client has
unsuccessfully challenged the calculation of post-award interest, filed two notices of appeal,
negotiated with us about aspects of post-judgment discovery, and assisted your client with the
collection of material responsive to our discovery requests. We thus fully expected that the
judgment would be followed closely by either (1) an agreement to pay the judgment, or (2) the
posting of a supersedeas bond to stay execution.

Your client’s decision to take neither of these ordinary steps leads us to believe that he has
no intention of honoring the judgment. We have therefore had no choice but to commence
enforcement and take discovery at great expense and burden to our client. We have standing
instructions to enforce against any and all assets of Mr. Jia until the judgment is fully satisfied. As
Case 2:18-cv-10255-SJO-MRW Document 55-3 Filed 08/01/19 Page 2 of 2 Page ID #:668

Daniel S. Schecter, Esq.
July 24, 2019
Page 2

we have made clear several times in correspondence, your client can obviate all of these steps by
paying what he indisputably owes. We hereby repeat our demand that he does so.

Please confirm by your close of business Friday, July 26, whether your client intends to
pay the judgment or post a bond to stay execution. If your client’s position is that he does not have
the resources to pay the judgment, please confirm by the above time that your client will provide
a declaration under oath by no later than close of your business Friday, August 2, under 28 U.S.C.
§ 1746 confirming that fact along with a disclosure of his assets worldwide individually exceeding
US $500 with supporting documentation.

If we do not receive the requested confirmation by the stated time, we will proceed on the
understanding that your client intends to resist payment indefinitely.

Sincerely,

John Han
john.han@kobrekim.com
